        Case 1:20-cv-00059-SPW Document 76 Filed 09/15/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION


ARIANE ROWLAND,and JAMIE
SCHULZE
                                               Cause No. CV 20-59-BLG-SPW
                   Plaintiff,
                                                              ORDER
      vs.


WATCHTOWER BIBLE AND TRACT
SOCIETY OF NEW YORK,INC., and
WATCH TOWER BIBLE AND TRACT
SOCIETY OF PENNSYLVANIA,

                   Defendants.



      Before the Court is Plaintiffs' Unopposed Motion for Scheduling Order re

Remainder of Jurisdictional Phase of Case. Having reviewed the Motion and for

good cause shown,

      IT IS HEREBY ORDERED:


      Plaintiffs' Motion is GRANTED. Defendants shall comply with their

discovery obligations as set forth in the Court's August 24, 2021, Order re Motion

to Compel Jurisdictional Discovery and For Costs and Fees(Doc. 72)by

September 21,2021. Depositions, if any, shall be completed by October 26,

2021. Briefing of Watch Tower Bible & Tract Society ofPennsylvania("WTPA")
Case 1:20-cv-00059-SPW Document 76 Filed 09/15/21 Page 2 of 2
